internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-117670-99 date date target state x a b this letter responds to your request dated date for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted is summarized below target a state x corporation is engaged in the a and b businesses for what has been represented to be a valid business_purpose target will enter into the following transaction i ii iii iv target will form with nominal capital a single member state x limited_liability_company acquiring parent this entity will elect to be treated as a corporation for federal_income_tax purposes acquiring parent will form another single member state x limited_liability_company acquiring this entity will elect to be treated as a corporation for federal_income_tax purposes acquiring will acquire all of the assets of target in exchange for voting member interests in acquiring parent and the assumption_of_liabilities target will liquidate and distribute the acquiring parent voting member interests received in the exchange to its shareholders acquiring parent will not elect to file a consolidated_return plr-117670-99 the taxpayers have made the following representations in connection with the transaction a the fair_market_value of the acquiring parent member interest received by each shareholder of target will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction c acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 d target will distribute the member interests securities and other_property it receives in the transaction and its other properties if any in pursuance of the plan_of_reorganization e the liabilities of target assumed by acquiring and the liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business f acquiring parent will not assume any target liabilities in the transaction g following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business h acquiring parent acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction i j there is no intercorporate indebtedness existing between any of acquiring parent acquiring and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv k the sum of the fair_market_value of the assets of target transferred to acquiring plr-117670-99 will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject l m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the combination of target with and into acquiring is a transaction that does not qualify under sec_368 n acquiring parent and acquiring will both be treated as corporations for federal_income_tax purposes under sec_301_7701-3 o acquiring parent has no plan or intention to either liquidate or otherwise dispose_of acquiring stock p there is no plan or intention for acquiring acquiring parent ie the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring or acquiring parent to acquire during the five year period beginning on the date of the proposed transaction with consideration other than acquiring parent stock the acquiring parent stock furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or arrangement with any other person q during the five year period ending on the date of the proposed transaction none of the following will have acquired target stock with consideration other than acquiring parent stock either directly or through any transaction agreement or arrangement with any other person acquiring acquiring parent or any person related as defined in sec_1_368-1 to acquiring or acquiring parent neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring parent stock or target stock either directly or through any transaction agreement or arrangement with any other person and no distributions except for ordinary normal regular dividend distributions made pursuant to target's historic dividend paying practice will have been made with respect to target stock either directly or through any transaction agreement or arrangement with any other person the aggregate value of the acquisitions redemptions and distributions described in or if any will not exceed percent of the value without plr-117670-99 giving effect to the acquisition redemption and distribution of the proprietary interests in target on the effective date of the proposed transaction based solely on the information submitted and representations made we hold as follows the acquisition by acquiring of substantially_all the assets of target solely in exchange for acquiring parent voting member interests and the assumption by acquiring of liabilities of target followed by the distribution by target of the acquiring parent voting member interests to its shareholders in complete_liquidation will be a reorganization under sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target acquiring parent acquiring and target will each be a_party_to_a_reorganization pursuant to sec_368 no gain_or_loss will be recognized by target on the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring parent voting member interests and the assumption by acquiring of target liabilities sec_357 and sec_361 no gain_or_loss will be recognized by acquiring on receiving the target assets solely in exchange for acquiring parent voting member interests sec_1_1032-2 acquiring parent's basis in its acquiring member interests will be equal to the basis target had in the target assets prior to the transaction decreased but not below zero by the amount of liabilities assumed by acquiring plus the liabilities to which the transferred assets are subject sec_1_358-6 the basis of each target asset in the hands of acquiring will be the same as the basis of that asset in the hands of target immediately before the exchange sec_362 the holding_period of each target asset received by acquiring will include the holding_period during which the asset was held by target sec_1223 no gain_or_loss will be recognized by the shareholders of target on the receipt of acquiring parent voting member interests solely in exchange for target stock sec_354 the basis of the acquiring parent voting member interests received by each shareholder of target will equal the basis of the target stock surrendered by such shareholder in exchange therefor sec_358 plr-117670-99 the holding_period of the acquiring parent voting member interests received by each shareholder of target will include the holding_period of the target stock surrendered by such shareholder in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by target on the distribution of acquiring parent voting member interests to its shareholders in pursuance of the plan_of_reorganization sec_361 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the taxable_year of target will end on the effective date of the reorganization no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours ken cohen senior technician reviewer branch assistant chief_counsel corporate
